IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-20937
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GASPAR VASQUEZ-AREGUIN,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-145-1
                      --------------------
                          June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gaspar Vasquez-Areguin (“Vasquez”) appeals the 75-month

sentence imposed following his plea of guilty to a charge of

being found in the United States after deportation, a violation

of 8 U.S.C. § 1326.   He contends that the felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2)

was an element of the offense that should have been charged in

the indictment.

     Vasquez acknowledges that his argument is foreclosed by the

Supreme Court’s decision in Almendarez-Torres v. United States,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20937
                                2–

523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of Apprendi v. New Jersey, 530 U.S.

466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    Vasquez’s

argument is foreclosed.

     Vasquez contends also that his indictment should have been

dismissed because it failed to allege any general intent to enter

the United States.   Vasquez did not challenge the indictment in

the district court; therefore, it is construed in favor of

validity unless it was so defective that, by any reasonable

construction, it failed to charge the offense of conviction.

United States v. Threadgill, 172 F.3d 357, 373 (5th Cir.), cert.

denied, 528 U.S. 871 (1999).   Vasquez’s indictment “fairly

imported that his reentry was a voluntary act” and satisfied the

constitutional requirements of a valid indictment.     United States

v. Guzman-Ocampo, 236 F.3d 233, 236, 239 & n.13 (5th Cir. 2000).

     Vasquez’s conviction and sentence are AFFIRMED.